DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a Continuation-in-part of US Application Number 16/863,773 filed April 30, 2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted is considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. (US Publication Number 2020/0126316 A1, hereinafter “Sharma”) in view of Jeon (US Publication Number 2018/0087196 A1).

(1) regarding claim 1:
As shown in fig. 1, Sharma disclosed a computer implemented method, with program code being stored on a machine readable medium, for generating a garment finish preset comprising assembly instructions for a garment finish for a garment to be fabricated (para. [0021], note that a method for generating digital clothing on custom digital avatars is provided. The method includes generating 3-dimensional (3D) representations of one or more garments, wherein the 3D representations of the one or more garments include physical attributes of one or more garment materials, enabling the 3D representations to move and lay on the custom digital avatars in a realistic manner), the computer implemented method comprising: 
providing a virtual 3D environment with a graphical user interface (GUI) configured to receive first user input (para. [0054], note that a 3D mesh, comprised of a plurality of polygons in a 3D space, is created in the shape of a garment. According to an embodiment, after uploading the one or more clothing template files, one or more of the 2D mappings are fit together, forming the 3D mesh in the approximate shape of a finished clothing product. Also see para. [0060], user inputs measurement information), 
providing a plurality of design tools operatively linked with the virtual 3D environment and configured to receive second user input (para. [0056], note that embellishments are added to the garment, making the garment appear as though it is an actual textile, as shown in FIG. 9. According to an embodiment, the embellishments include colors, imagery, zippers, tags, buttons, thread color, trim, snaps, collar stays, logos, and/or any other suitable embellishments), 
wherein the first user input relates to parametrical alterations of the garment finish parts (para. [0069], note that once the piece of clothing is selected, the system, at step 280, determines which clothing size to select for the user to view, based on the user's body measurements and/or avatar), saving the generated garment finish preset (para. [0069], note that clothing includes the 3D mesh that incorporates the information/data pertaining to the textiles, and includes the information/data pertaining to the colors and reflectivity of the clothing. Due to these properties, the digital clothing has a realistic look as it relates to color, texture, light, and response to movement and the user's body size and shape), and 
rendering the garment finish preset retrievable so that it is applicable to a garment model loaded into the virtual 3D environment (para. [0069], note that once the clothing size is determined, the system, at step 285, graphically displays the user's avatar on a graphical user interface wearing the selected clothing piece (as shown in FIG. 10) in the selected size or a size selected by the system).
Sharma disclosed most of the subject matter as described as above except for specifically teaching based on the first and second user input, generating the garment finish preset, wherein the second user input relates to what garment finish parts are comprised by the garment finish and what assembly steps are involved in manufacturing the garment finish from the garment finish parts.
However, Jeon disclosed based on the first and second user input, generating the garment finish preset, wherein the second user input relates to what garment finish parts are comprised by the garment finish and what assembly steps are involved in manufacturing the garment finish from the garment finish parts (para. [0043], note that a 3D clothing draping simulation method includes inputting a pattern (S1), inputting a pattern block (S2), matching a pattern/block (S3), generating a pattern/block DB (S4), selecting a pattern/block selecting (S5), and automatic sewing (S6). Also see para. [0054], note that the generating of a pattern/block DB S4 converts the matched 2D clothing patterns and the pattern blocks into a DB. According to one exemplary embodiment, as many types of pattern blocks as there are types of 3D clothing may be generated. For example, when the types of 3D clothing are a shirt, a skirt, a dress, and pants, standardized types of pattern blocks forming the types of 3D clothing exist. Further, when 2D clothing patterns form the same type of 3D clothing, a shape of the pattern may be different according to a clothing design).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art for Jeon to disclose based on the first and second user input, generating the garment finish preset, wherein the second user input relates to what garment finish parts are comprised by the garment finish and what assembly steps are involved in manufacturing the garment finish from the garment finish parts. The suggestion/motivation for doing so would have been in order to efficiently produce a piece of three-dimensional (3D) clothing through a computer simulation (abs.). Therefore, it would have been obvious to combine Sharma with Jeon to obtain the invention as specified in claim 1.

(2) regarding claim 2:
Sharma further disclosed the computer implemented method according to claim 1, further comprising loading the garment model into the virtual 3D environment, retrieving the garment finish preset, and one of loading into the virtual 3D environment a set of pre-assembled garment finish parts contained by the garment finish preset (para. [0059], note that once the user creates a user profile, the user's body measurements and information are input into the application. At step 210, the method of inputting the user's measurements and information is determined), and virtually assembling the garment finish parts at a predefined or selected location within the garment model based on third user input, wherein the GUI is configured to receive the third user input, and wherein the third user input relates to where and how the garment finish parts is connected to the garment model (para. [0069], note that once the piece of clothing is selected, the system, at step 280, determines which clothing size to select for the user to view, based on the user's body measurements and/or avatar).

(3) regarding claim 3:
Sharma further disclosed the computer implemented method according to claim 1, comprising initiating the generation of the garment finish preset by receiving an initiation input via the GUI or the design tools, wherein generating the garment finish preset is based on recording the first and second user inputs from the moment the initiation input is received (para. [0060], note that the user selects to manually input the body measurements and information. According to an embodiment, the user is then presented with various fillable measurement fields to fill in. After measuring the required areas, the user, as step 220, manually inputs the measurements and information into the fillable portions on the digital application), and finalizing the generation of the garment finish preset by receiving a finalization input via the GUI or the design tools, wherein recording the first and second user inputs is stopped from the moment the finalization input is received (para. [0069], note that once the piece of clothing is selected, the system, at step 280, determines which clothing size to select for the user to view, based on the user's body measurements and/or avatar. Once the clothing size is determined, the system, at step 285, graphically displays the user's avatar on a graphical user interface wearing the selected clothing piece (as shown in FIG. 10) in the selected size or a size selected by the system).

(4) regarding claim 4:
Sharma further disclosed the computer implemented method according to claim 3, wherein at least one of the design tool selection menus comprise one of a thread color selection menu, a stitch pattern selection menu, a size selection menu, a part selection menu, a cloth type selection menu, a cloth color selection menu, and a part style menu (para. [0069], note that once the clothing size is determined, the system, at step 285, graphically displays the user's avatar on a graphical user interface wearing the selected clothing piece (as shown in FIG. 10) in the selected size or a size selected by the system).

(5) regarding claim 5:
As shown in fig. 1, Sharma disclosed a computer implemented method, with program code being stored on a machine readable medium, for automatically generating a garment finish preset comprising assembly instructions for a garment finish for a garment to be fabricated (para. [0021], note that a method for generating digital clothing on custom digital avatars is provided. The method includes generating 3-dimensional (3D) representations of one or more garments, wherein the 3D representations of the one or more garments include physical attributes of one or more garment materials, enabling the 3D representations to move and lay on the custom digital avatars in a realistic manner), the computer implemented method comprising: 
providing at least one document comprising at least one of a drawing and human-readable garment finishing instructions for finishing the garment (para. [0053], note that these clothing template files include 2-dimensional (2D) mappings of one or more garment patterns. According to an embodiment, the one or more clothing template files are CAD files. An example of such 2D mappings is shown in FIG. 6), 
determining, with an extraction algorithm, at least one garment finish feature from the at least one document, the garment finish feature corresponding to an additional garment component or a garment property (para. [0053], note that the clothing template files are created before the start of the present method 100. According to an embodiment, the garment patterns are paper garment patterns. According to an embodiment, the pattern for the clothing is automatically determined based on one or more photographs of the clothing), 
saving the generated garment finish preset (para. [0053], note that the one or more clothing template files are CAD files i.e. stored as file), and 
rendering the garment finish preset retrievable so that it is applicable to a garment model loaded into a virtual 3D environment (para. [0112], note that the user interface may be a conventional graphic user interface as provided by, with, and/or atop operating systems and/or operating environments such as already discussed. The user interface may allow for the display, execution, interaction, manipulation, and/or operation of program components and/or system facilities through textual and/or graphical facilities).
Sharma disclosed most of the subject matter as described as above except for specifically teaching generating a garment finish preset by translating the at least one garment finish feature into data that represent what garment finish parts are comprised by the garment finish and what assembly steps are involved in manufacturing the garment finish from the garment finish parts.
However, Jeon disclosed generating a garment finish preset by translating the at least one garment finish feature into data that represent what garment finish parts are comprised by the garment finish and what assembly steps are involved in manufacturing the garment finish from the garment finish parts (para. [0054], note that generating a garment finish preset by translating the at least one garment finish feature into data that represent what garment finish parts are comprised by the garment finish and what assembly steps are involved in manufacturing the garment finish from the garment finish parts).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art for Jeon to disclose generating a garment finish preset by translating the at least one garment finish feature into data that represent what garment finish parts are comprised by the garment finish and what assembly steps are involved in manufacturing the garment finish from the garment finish parts. The suggestion/motivation for doing so would have been in order to efficiently produce a piece of three-dimensional (3D) clothing through a computer simulation (abs.). Therefore, it would have been obvious to combine Sharma with Jeon to obtain the invention as specified in claim 5.

(6) regarding claim 6:
Sharma further disclosed the computer implemented method according to claim 5, wherein generating the garment finish preset comprises virtually assembling the garment finish parts comprised by the garment finish preset based on the determined at least one garment finish feature (para. [0069], note that once the piece of clothing is selected, the system, at step 280, determines which clothing size to select for the user to view, based on the user's body measurements and/or avatar. Once the clothing size is determined, the system, at step 285, graphically displays the user's avatar on a graphical user interface wearing the selected clothing piece (as shown in FIG. 10) in the selected size or a size selected by the system).

(7) regarding claim 7:
Sharma further disclosed the computer implemented method according to claim 5, comprising loading a garment model into the virtual 3D environment, retrieving the garment finish preset, and one of loading into the virtual 3D environment a set of pre-assembled garment finish parts contained by the garment finish preset, and virtually assembling the garment finish parts at a predefined or selected location within the garment model (fig. 7, para. [0054], note that a 3D mesh, comprised of a plurality of polygons in a 3D space, is created in the shape of a garment. According to an embodiment, after uploading the one or more clothing template files, one or more of the 2D mappings are fit together, forming the 3D mesh in the approximate shape of a finished clothing product, as shown in FIG. 7. According to an embodiment, each 3D mapping is intended to be used to create a form made from one or more textiles).

(8) regarding claim 8:
Sharma further disclosed the computer implemented method according to claim 5, wherein the at least one garment finish feature is indicative for a position and an orientation of the respective additional garment component or garment property within a garment (para. [0062], note that in order to more accurately determine the shape of the user in 3-dimensional space, the one or more photographs or video should include the user in a partial or complete state of undress (or wearing garments that are positioned close to the body surface of the user), since clothing may alter the outward appearance of the user).

(9) regarding claim 9:
Sharma further disclosed the computer implemented method according to claim 5, wherein the extraction algorithm comprises at least one of a pattern recognition algorithm and a text interpreter (para. [0053], note that 0053] At step 105 one or more clothing template files, representing one or more garment patterns used to make clothing, are provided. According to an embodiment, these files are provided by clothing manufacturers. These clothing template files include 2-dimensional (2D) mappings of one or more garment patterns. Also see para. [0108]).

(10) regarding claim 10:
Sharma further disclosed the computer implemented method according to claim 5, wherein the extraction algorithm is trainable based on user feedback (para. [0063], note that the digital application determines the user's approximate measurements using the determined 3D shape of the user. According to an embodiment, the user, at step 245, is able to review and/or alter these automatically generated measurements).

(11) regarding claim 11:
Sharma further disclosed the computer implemented method according to claim 5, wherein for determining the at least one garment finish feature, the extraction algorithm is configured for analyzing the at least one document with respect to at least one of: textual information, numerical information, image data, arrows, size data, color swatches, color indicators, stitch types, stitch designations, and a 2D/3D interpretation of the drawing (para. [0055], note that the type of stitching, connectors, adhesive, etc. used to attach two or more pieces of cloth is collected and incorporated into the 3D mesh. This information is used to digitally stitch/secure two or more digital pieces of cloth together. According to an embodiment, the collection of digital cloths form a completed 3D mesh a piece of clothing, as shown in FIG. 8.).

(12) regarding claim 12:
Sharma further disclosed the computer implemented method according to claim 5, comprising determining, with the extraction algorithm, a garment type indicator from the at least one document, the garment type indicator representing a type of the garment that the garment finish belongs to and being one of a plurality of garment type indicators stored on the machine readable medium (para. [0056], note that embellishments are added to the garment i.e. dress, making the garment appear as though it is an actual textile, as shown in FIG. 9. According to an embodiment, the embellishments include colors, imagery, zippers, tags, buttons, thread color, trim, snaps, collar stays, logos, and/or any other suitable embellishments).

(13) regarding claim 13:
Sharma further disclosed the computer implemented method according to claim 12, wherein for determining a garment type indicator, the extraction algorithm is configured for analyzing at least one of a shape depicted in the at least one drawing, a technical term contained in the human-readable garment finishing instructions, and at least one of textual and numerical information associated with the at least one drawing, and whether the garment finish parts are symmetrical or not (para. [0054], note that 54] At step 115, a 3D mesh, comprised of a plurality of polygons in a 3D space, is created in the shape of a garment. According to an embodiment, after uploading the one or more clothing template files, one or more of the 2D mappings are fit together, forming the 3D mesh in the approximate shape of a finished clothing product, as shown in FIG. 7. According to an embodiment, each 3D mapping is intended to be used to create a form made from one or more textiles. According to an embodiment, the 3D mesh is formed from the analyzation of one or more images. At step 120, information/data related to these textiles is incorporated into each point of the 3D mesh in the appropriate areas for each type of textile).

(14) regarding claim 14:
As shown in fig. 1, Sharma disclosed a computer implemented method, with program code being stored on a machine readable medium, for automatically determining at least one candidate from a plurality of garment finish presets, each of said garment finish presets comprising assembly instructions for a garment finish for a garment to be fabricated from garment panels (para. [0021], note that a method for generating digital clothing on custom digital avatars is provided. The method includes generating 3-dimensional (3D) representations of one or more garments, wherein the 3D representations of the one or more garments include physical attributes of one or more garment materials, enabling the 3D representations to move and lay on the custom digital avatars in a realistic manner), the computer implemented method comprising: 
providing at least one of at least one document comprising at least one 2D pattern piece representing the garment panels (para. [0053], note that one or more clothing template files, representing one or more garment patterns used to make clothing. These clothing template files include 2-dimensional (2D) mappings of one or more garment patterns); and 
a 3D garment model representing the garment and comprising at least one 3D panel model (para. [0054], note that a 3D mesh, comprised of a plurality of polygons in a 3D space, is created in the shape of a garment. According to an embodiment, after uploading the one or more clothing template files, one or more of the 2D mappings are fit together, forming the 3D mesh in the approximate shape of a finished clothing product); 
determining the at least one candidate from the plurality of garment finish presets based on the determined garment type indicator and the at least one panel type indicator (para. [0055], note that the type of stitching, connectors, adhesive, etc. used to attach two or more pieces of cloth is collected and incorporated into the 3D mesh. This information is used to digitally stitch/secure two or more digital pieces of cloth together. According to an embodiment, the collection of digital cloths form a completed 3D mesh a piece of clothing, as shown in FIG. 8.).
Sharma disclosed most of the subject matter as described as above except for specifically teaching based on at least one of said at least one 2D pattern piece, said 3D garment model, and said at least one 3D panel model, determining with an identification algorithm a garment type indicator representing a type of the garment and being one of a plurality of garment type indicators, and at least one panel type indicator representing a type of the 2D pattern piece or representing a type of the 3D panel model.
However, Jeon disclosed based on at least one of said at least one 2D pattern piece, said 3D garment model, and said at least one 3D panel model, determining with an identification algorithm a garment type indicator representing a type of the garment and being one of a plurality of garment type indicators (para. [0061], note that the inputting of a pattern S1 may further include selecting a clothing template to select a clothing template which is a group of 2D clothing patterns forming a piece of 3D clothing. In one exemplary embodiment, the clothing template is a group of patterns that form a piece of clothing for each type of clothing. For example, there are various types of clothes, such as a shirt, a skirt, pants, a jacket, and a coat. For a piece of clothing corresponding to a general type of clothing in the clothes industry, information about patterns forming the piece of clothing is standardized), and at least one panel type indicator representing a type of the 2D pattern piece or representing a type of the 3D panel model (para. [0053], note that whenever a matching of a 2D pattern and a pattern block is achieved, the 2D pattern is automatically arranged around a 3D model. Accordingly, as patterns are sewn together as shown in FIG. 4, a 3D piece of clothing fitted on the 3D model is generated).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art for Jeon to disclose based on at least one of said at least one 2D pattern piece, said 3D garment model, and said at least one 3D panel model, determining with an identification algorithm a garment type indicator representing a type of the garment and being one of a plurality of garment type indicators, and at least one panel type indicator representing a type of the 2D pattern piece or representing a type of the 3D panel model. The suggestion/motivation for doing so would have been in order to efficiently produce a piece of three-dimensional (3D) clothing through a computer simulation (abs.). Therefore, it would have been obvious to combine Sharma with Jeon to obtain the invention as specified in claim 14.

(15) regarding claim 15:
Sharma further disclosed the computer implemented method according to claim 14, further comprising: analyzing at least one of the at least one 2D pattern piece, the 3D garment model, and the at least one 3D panel model with respect to boundaries to provide panel boundary parameters, wherein determining the at least one candidate from the plurality of garment finish presets is further based on the panel boundary parameters (para. [0054], note that information/data related to these textiles is incorporated into each point of the 3D mesh in the appropriate areas for each type of textile. This information/data may include, e.g., information related to texture, elasticity, resistance to movement, flow, the effect of gravity on the textile, and/or any other suitable information. According to an embodiment, the shape and size of the polygons in the 3D mesh affects the physical properties of the garment).

(16) regarding claim 16:
Sharma further disclosed the computer implemented method according to claim 14, further comprising: upon a user selection of the candidate or one of the candidates, applying the according garment finish preset to the garment model or assembling the garment model based on the at least one 2D pattern piece and the according garment finish preset (para. [0055], note that the type of stitching, connectors, adhesive, etc. used to attach two or more pieces of cloth is collected and incorporated into the 3D mesh).

(17) regarding claim 17:
Sharma disclosed most of the subject matter as described as above except for specifically teaching wherein each of the garment finish presets comprises at least one garment finish part, and wherein applying or assembling comprises at least one of resizing and reshaping the at least one garment finish part of the selected candidate such that the resized at least one garment finish part is adapted to at least one of a shape and a size of the garment model.
 However, Jeon disclosed wherein each of the garment finish presets comprises at least one garment finish part, and wherein applying or assembling comprises at least one of resizing and reshaping the at least one garment finish part of the selected candidate such that the resized at least one garment finish part is adapted to at least one of a shape and a size of the garment model (para. [0064], note that 2D patterns matched with pattern blocks may vary in size from each other. Accordingly, lengths of borders of the 2D patterns to be connected to each other are compared according to the automatic sewing information, and the lengths of the boarders may be changed to be the same when the lengths are different from each other. At this time, sizes of the 2D patterns may be graded together with the change in the lengths of the borders of the 2D patterns).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art for Jeon to disclose wherein each of the garment finish presets comprises at least one garment finish part, and wherein applying or assembling comprises at least one of resizing and reshaping the at least one garment finish part of the selected candidate such that the resized at least one garment finish part is adapted to at least one of a shape and a size of the garment model. The suggestion/motivation for doing so would have been in order to efficiently produce a piece of three-dimensional (3D) clothing through a computer simulation (abs.). Therefore, it would have been obvious to combine Sharma with Jeon to obtain the invention as specified in claim 17.

(18) regarding claim 18:
Sharma disclosed most of the subject matter as described as above except for specifically teaching upon a computer selection of the candidate or one of the candidates, applying the according garment finish preset to the garment model or assembling the garment model based on the at least one 2D pattern piece and the according garment finish preset, wherein the computer selection is subject to a suitability likelihood value determined by matching the panel boundary parameters with panel boundary counter-parameter associated with each of the plurality of garment finish presets.
However, Jeon disclosed upon a computer selection of the candidate or one of the candidates, applying the according garment finish preset to the garment model or assembling the garment model based on the at least one 2D pattern piece and the according garment finish preset, wherein the computer selection is subject to a suitability likelihood value determined by matching the panel boundary parameters with panel boundary counter-parameter associated with each of the plurality of garment finish presets (para. [0052], note that he matching of a pattern/block S3 matches the input clothing pattern to the input pattern block. In one exemplary embodiment, a user may match a pattern with a pattern block by clicking one of 2D clothing patterns and clicking a pattern block corresponding to the clicked pattern among pattern blocks. When a matching command with respect to a 2D pattern and a pattern block corresponding to the 2D pattern is input, the 2D pattern is placed in the pattern block. For example, when a matching command with respect to pattern blocks and 2D patterns is input, the 2D patterns are placed in the pattern blocks as shown in FIG. 3).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art for Jeon to disclose upon a computer selection of the candidate or one of the candidates, applying the according garment finish preset to the garment model or assembling the garment model based on the at least one 2D pattern piece and the according garment finish preset, wherein the computer selection is subject to a suitability likelihood value determined by matching the panel boundary parameters with panel boundary counter-parameter associated with each of the plurality of garment finish presets. The suggestion/motivation for doing so would have been in order to efficiently produce a piece of three-dimensional (3D) clothing through a computer simulation (abs.). Therefore, it would have been obvious to combine Sharma with Jeon to obtain the invention as specified in claim 18.

(19) regarding claim 19:
Sharma disclosed most of the subject matter as described as above except for specifically teaching wherein each of the garment finish presets comprises at least one garment finish part, and wherein applying or assembling comprises at least one of resizing and reshaping the at least one garment finish part of the selected candidate such that the resized at least one garment finish part is adapted to at least one of a shape and a size of the garment model. 
However, Jeon disclosed wherein each of the garment finish presets comprises at least one garment finish part, and wherein applying or assembling comprises at least one of resizing and reshaping the at least one garment finish part of the selected candidate such that the resized at least one garment finish part is adapted to at least one of a shape and a size of the garment model (para. [0063], note that the draping simulation method further includes, before the automatic sewing, an automatic grading for comparing lengths of 2D patterns to be sewn together and automatically grading sizes of the 2D patterns so that the lengths are the same).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art for Jeon to disclose wherein each of the garment finish presets comprises at least one garment finish part, and wherein applying or assembling comprises at least one of resizing and reshaping the at least one garment finish part of the selected candidate such that the resized at least one garment finish part is adapted to at least one of a shape and a size of the garment model. The suggestion/motivation for doing so would have been in order to efficiently produce a piece of three-dimensional (3D) clothing through a computer simulation (abs.). Therefore, it would have been obvious to combine Sharma with Jeon to obtain the invention as specified in claim 19.

(20) regarding claim 20:
Sharma further disclosed the computer implemented method according to claim 14, wherein each of the garment finish presets has at least one tag indicative for a requirement or suitability feature of the 3D garment model for applying the according garment finish preset (para. [0056], note that the embellishments include colors, imagery, zippers, tags, buttons, thread color, trim, snaps, collar stays, logos, and/or any other suitable embellishments).

(21) regarding claim 21:
Sharma further disclosed the computer implemented method according to claim 20, wherein the at least one tag is indicative for a necessary or suitable opening type, slit, boundary profile, opening circumference, dimension, or pocket spot to be identified in the at least one 2D pattern piece, the 3D garment model, or the at least one 3D panel model (para. [0053], note that an example of such 2D mappings is shown in FIG. 6. At step 110, clothing the one or more clothing template files are uploaded to one or more servers. According to an embodiment, the clothing template files are created i.e. one or more of the 2D mappings are fit together, forming the 3D mesh in the approximate shape of a finished clothing product. Fig. 8, note that the dress has a slit in the sides).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

O’Brien et al. (US Publication Number 2019/0130649 A1) disclosed clothing model generation and display system.

Any inquiry concerning this communication or earlier communication from the examiner should be directed to Hilina K Demeter whose telephone number is (571) 270-1676. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu could be reached at (571) 272- 7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HILINA K DEMETER/Primary Examiner, Art Unit 2674